Pottle, J.
Where a person pleads guilty in a municipal court of the offense of disorderly conduct and a fine is imposed, and he is released by the police officer upon the execution and delivery of a promissory note signed by a third person in payment of the fine, it is no defense to a suit on the note that the person thus released was not in fact-guilty of disorderly conduct, but was guilty only of the offense of gaming, for which the municipal court had no jurisdiction to try him; that the municipal officer knew that the accused was hot guilty of disorderly conduct, and charged him with that offense and accepted his plea simply for the purpose of enabling him to evade a prosecution for gaming. The fact that he was subsequently charged in the State court with that offense is immaterial. . Judgment affirmed.
Complaint; from city court of Monroe—Judge Johns presiding. January 15, 1913.
J. H. Felher, for plaintiff in error.
R. L. Cox, contra.